DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roper US-20180238638-A1.
Re claim 1, Roper teach a method, comprising: additively manufacturing a heat exchanger core (100d, 112) having one or more fluid channels using a first additive manufacturing process and a first material; and additively manufacturing a support structure (108) around the heat exchanger core using a second additive manufacturing process different from the first additive manufacturing process and a second material different from the first material after additively manufacturing the heat exchanger core (paragraphs 8-9, 47-50, 53, 79, figures 4-6).
 
Re claim 5, Roper teach wherein additively manufacturing the support structure includes attaching the support structure to the heat exchanger core at one or more material interaction regions (fig 2a, noting regions where the different connecting structure is attached to each other is considered “one or more material interaction regions”, noting 108 connections to the other three structures in fig 2a at many different regions/contact points ).  
Re claim 6, Roper teach the support structure includes a solid shell at least partially encasing
the heat exchanger core (Para 40 , noting the scaffold meets the broad limitations of “shell” and in additional interpretation, 116 is a shell).
Re claim 7, Roper teach the support structure includes a cage (116).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roper in view of Jaworowski et al. US 2018/0290212 Al.
Re claim 2, Roper fail to explicitly teach (LPBF).
Jaworowski et al. teach the first additive manufacturing process is or includes a laser powder bed fusion (LPBF) process  to utilize a scanning energy beam to fuse a fusible material (para 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include (LPBF) as taught by Jaworowski et al. in the Roper invention in order to advantageously allow for reduce deformation of the layers from thermal or chemical reaction kinetics effects (para 4).
Re claim 3, Roper, as modified, fail to explicitly teach (DED).
Jaworowski et al.  teach the second additive manufacturing process is or includes a directed energy deposition (DED) process  to use directed energy in manufacturing  (paras 14-15, 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include (DED)as taught by Jaworowski et al. in the Roper, as modified, invention in order to advantageously allow for highly controllable manufacturing (para 15).
Additionally, Re claim 6, Jaworowski et al. teach the support structure includes a solid shell at least partially encasing the heat exchanger core (para 17 “housing” , “closure bars”;) to support and protect the core.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the support structure as taught by Jaworowski et al. in the Roper invention in order to advantageously allow for multiple heat exchange applications (para 17).
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘shell’ is 4: something that resembles a shell: such as a: a framework or exterior structure or b(1): an external case or outside covering
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roper in view of Jaworowski et al. US 2018/0290212 Al further in view of Gabriel et al. US 20180340643 A1.
Re claim 4, Roper, as modified, fail to explicitly teach multi-axis DED.
Gabriel et al. teach the DED process is a multi-axis DED process to use 3d manufacturing techniques (para 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multi-axis DED as taught by Gabriel et al. in the Roper, as modified, invention in order to advantageously allow for computer models to aid in manufacture.

 Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
The applicant argues that There is no way for Roper to be interpreted as disclosing additively manufacturing the support structure around the heat exchanger core after additively manufacturing the heat exchanger core, as the scaffold of Roper must be built first and then destroyed in order to build the core of Roper. The examiner respectfully disagrees. Claim 1 is very broad and only requires two separate additively manufacturing processes. The claims will be met with a sacrificial layer  being added additively, then destroyed, and then another additively manufactured process to add another structure, due to the breadth of claim 1. Nothing precludes a sacrificial layer in claim 1. Further, no special definition is given to “additively manufacturing” in the specification, and noting that according to the Merriam-Webster dictionary, the plain meaning of ‘additive’ is
 1: of, relating to, or characterized by addition
an additive process
2: produced by addition
3: characterized by, being, or producing effects (such as drug responses or gene products) that when the causative factors act together are the sum of their individual effects
additively adverb.
The applicant argues that fails to disclose this recitation and Roper actually teaches away from this recitation "wherein additively manufacturing the support structure includes attaching the support structure to the heat exchanger core at one or more material interaction regions." (claim 5)  because Roper explicitly discloses removing the support structure during manufacture in order to actually form the heat exchanger core. The examiner respectfully disagrees. Claim 5 is very broad and only requires" wherein additively manufacturing the support structure includes attaching the support structure to the heat exchanger core at one or more material interaction regions." This recitation can be met, and then the support structure can be destroyed, since only the methods steps are required to be met in the prior art. Only in an apparatus claim does the final structure in complete form be required to be present (and therefore structure that is destroyed during the method of manufacture is not relied upon for structural teachings in the final product of an apparatus claim when referencing prior art). The claims will be met with a sacrificial layer  being added additively, then destroyed, and then another additively manufactured process to add another structure, due to the breadth of claim 1. Nothing precludes a sacrificial layer in claim 1. Further, no special definition is given to “additively manufacturing” . It is noted all the method steps are taught by the prior art and thus the prior art is not teachings away from the claim 5, and it is noted teaching away will generally occur when combining references in a 103 rejection.
Applicant argues the claims dependent on the independent claim are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763